EX-10.65.31

 
FIRST AMENDMENT TO PROMISSORY NOTE
 
THIS FIRST AMENDMENT TO PROMISSORY NOTE (this “First Amendment”), is effective
as of the 30th day of June, 2009, by and between EMERI-SKY SC LLC, a Delaware
limited liability company (the “Borrower”), and CAPMARK BANK, a Utah industrial
bank (the “Lender”).
 
RECITALS
 
A.       Borrower executed to the order of Lender that certain Promissory Note
dated March 26, 2007, in the original principal amount of $13,120,000.00 (the
“Note”).  Unless otherwise defined herein, capitalized terms shall have the
meaning assigned to them in the Note.


B.       Borrower has requested that Lender extend the Maturity Date of the Note
and increase the Margin, and Lender has so agreed on the terms and conditions
contained herein.


AGREEMENT
 
NOW, THEREFORE, in consideration of the above Recitals and other good and
valuable consideration, Borrower and Lender hereby agree as follows:
 
1.       Section 1.4 of the Note, Note Rate and Note Rate Adjustment Dates, is
hereby amended by deleting from the first sentence thereof the phrase “two
hundred ninety basis points (2.90%) (“Margin”)" and replacing it with
the  phrase “four hundred basis points (4.00%) (“Margin”); provided that in no
event shall the Note Rate be less than six hundred fifty (650) basis points
(6.50%).”
 
2.       Section 4 of the Note, Maturity Date, is hereby amended to extend the
Maturity Date from April 1, 2010, until October 1, 2010.   All references in the
Note to the “Maturity Date” are hereby amended to mean October 1, 2010.
 
Except as expressly amended herein, the Note shall remain in full force and
effect in accordance with its terms and conditions.
 
Notwithstanding the execution of this First Amendment, the indebtedness
evidenced by the Note shall remain in full force and effect, and nothing
contained herein shall be interpreted or construed as resulting in a novation of
such indebtedness.  Borrower acknowledges and agrees that there are no offsets
or defenses to payment of the obligations evidenced by the Note, as hereby
amended, and hereby waives any defense, claim or counterclaim of Borrower
regarding the obligations of Borrower under the Note, as hereby
amended.  Borrower represents that there are no conditions of default or facts
or consequences which will or could lead to a default under the obligations due
from Borrower under the Note, as amended herein.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this First Amendment to be
executed by their respective duly authorized representatives, as of the date
first set forth above.
 


 
WITNESS:                                                                BORROWER:


EMERI-SKY SC LLC, a Delaware limited liability company


By:  Emeritus Corporation
Its:   Manager




/s/ Marrji
Padden                                                      By:           /s/
Eric Mendelsohn                                


Marrji
Padden                                                                   Name:           
Eric Mendelsohn
[Print name]
    Title:              SVP Corporate Development




LENDER:


CAPMARK BANK, a Utah industrial bank




/s/ John W.
Tyson                                                         By:           /s/
Sarah S. Duggan                                


John W.
Tyson                                                      Name:          
 Sarah S. Duggan                                
[Print name]
 Title:              Authorized Signor                                








ACKNOWLEDGED BY GUARANTOR
this 2nd day of July, 2009:




EMERITUS CORPORATION, a Washington
corporation


By:           /s/ Eric Mendelsohn                                
Name:           Eric Mendelsohn
Title:             SVP Corporate Development

 
2

--------------------------------------------------------------------------------

 
